Exhibit 10.1  




SHARE PURCHASE AGREEMENT




THIS SHARE PURCHASE AGREEMENT (this "Agreement"), dated as of January 24, 2019
(the “Effective date”), is made by and among Galaxy Next Generation, Inc., with
a principal address of 285 N Big A Road, Toccoa, Georgia 30577 (“Galaxy”) and
CIA LLC, with a principal address of 469 East Broadway, Brandenburg, Kentucky
40108 (“CIA”).

RECITALS

 

A.

CIA desires to purchase One Hundred Percent (100%) of the Shareholder Interests
in FullCircle Entertainment, Inc., a Kentucky corporation (the “Company”),
denominated as Shares and owned by Galaxy based on the terms and conditions set
forth in this Agreement.




B.

Galaxy desires to sell the Shares to CIA on the terms and conditions set forth
in this Agreement.

C.

All terms used but not otherwise defined herein shall have the meanings given in
Exhibit A attached hereto and incorporated herein by this reference.




AGREEMENT




NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties to this Agreement agree as follows:




ARTICLE 1

PURCHASE AND SALE OF SHARES.




1.1

Purchase of Shares. Based upon the representations, warranties, covenants and
agreements set forth in this Agreement and subject to the terms and conditions
of this Agreement, at the Closing Galaxy shall sell to CIA, and CIA shall
purchase from Galaxy, 100% of the Shares of the Company in consideration of the
payment by CIA of Thirty Eight Thousand Six Hundred and Twenty Five (38,625)
shares of Galaxy (the “Purchase Price”) at closing.




ARTICLE 2

THE CLOSING.




2.1

Closing. The closing of the sale and purchase of the Shares pursuant to this
Agreement shall take place at the offices of the Company in Brandenburg,
Kentucky, at 10:00 a.m. Eastern time on the date hereof, or at such other time
or place as the parties mutually agree (the "Closing").




2.2

Delivery by Company. Upon Closing, Galaxy shall cause the Company to  transfer
to CIA, which will be reflected in the Company's books and records, the Shares
being purchased by CIA, against payment of the Purchase Price, and the Purchase
Price shall be transferred to an account designated by Galaxy in writing prior
to the Closing.











-1-




ARTICLE 3

REPRESENTATIONS, WARRANTIES AND

ACKNOWLEDGMENTS.




3.1

Representations and Warranties of Galaxy. Galaxy represents and warrants to CIA
that:




(a) Liens. The Shares to be purchased by CIA are free and clear of all Liens.




(b) Disclosure Schedules. Except as set forth on the Disclosure Schedule
attached as Exhibit C to this Agreement, the representations herein are true and
correct as of the date of the Closing.




(c) Organization, Good Standing and Qualifications. The Company is a Kentucky
corporation duly organized, validly existing and in good standing under the laws
of the Commonwealth of Kentucky and has all requisite power and authority to
carry on its business as presently conducted.  The Company is duly qualified to
transact business and is in good standing in each jurisdiction in which the
failure to do so would qualify as a Material Adverse Effect.

(d)  Shares.  During the time it has owned the Company, Galaxy:  




(i)  has not issued shares of Company stock or any other securities;




(ii) has not incurred any debt in the name of the Company;




(iii) has not entered into any contracts or joint ventures;




(iv) has not sold or transferred any assets of the Company;




(v)  has not amended the bylaws or articles of incorporation of the Company;




(vi) has not hired or fired any employees; and




(vii) has not made any filing on behalf of the Company with any state or federal
authority.




(e) Disclosure. Galaxy has made available to CIA all the information reasonably
available that CIA has requested for deciding whether to acquire the Shares. No
representation or warranty contained in this Agreement, as qualified by the
Disclosure Schedule, contains any untrue statement of a material fact or omits
to state a material fact necessary in order to make the statements contained
herein or therein not misleading in light of the circumstances under which they
were made.  

(f) Authorization. All corporate actions required to be taken by the Company’s
Board of Directors and Shareholders in order to authorize Galaxy to enter into
the Agreement, and to transfer the Shares at the Closing have been satisfied.




-2-

 




3.2 Acknowledgments of Investor. CIA acknowledges and agrees that:




(a) Disclosure Schedules. The Company has outstanding Agreements and debt
obligations as set forth in the Disclosure Schedule.




(b) Registration Exemption. (i) The Shares are being offered and sold under
exemptions from registration provided for in the Securities Act of 1933, as
amended (the "Securities Act"), (ii) it is purchasing an interest in the Company
without being furnished any offering literature or prospectus, and (iii) this
transaction has not been reviewed by the United States Securities and Exchange
Commission or by any administrative agency charged with the administration of
the securities or "blue sky'' laws of any state.




(c) Purchase Entirely for Own Account. The Shares are being purchased for CIA’s
own investment portfolio and account (and not on behalf of, and without the
participation of, any other Person) with the intent of holding the Shares for
investment and without the intent of participating, directly or indirectly, in a
distribution of the Shares and not with a view toward resale or distribution of
any or all of the Shares, nor is Galaxy aware of the existence of any
distribution of the Company's securities.




(d) Disclosure of Information. Prior to CIA’s decision to purchase the Shares,
CIA:




(i) has been afforded access to, and given an opportunity to review, all
available information relating to the Company;




(ii) has been given the opportunity to ask questions of and receive answers from
the representatives of the Company; and




(iii) acknowledges receipt of all information requested of the Company that CIA
deemed necessary in order to enable it to make an informed decision concerning
an investment. CIA has evaluated the risk of investing in the Shares and is
acquiring the Shares based only upon CIA’s independent examination and judgment
as to the prospects of the Company as determined from the information obtained
directly by CIA from the Company.




(e) Evaluation of Risks. CIA is knowledgeable and experienced in finance,
securities and investments and has had sufficient experience analyzing and
investing in securities similar to the Shares so as to be capable of evaluating
the merits and risks of an investment in the Shares. CIA is able to bear the
economic risk of an investment in the Shares.




(f)  No Public Market. CIA acknowledges that it must continue to bear the
economic risk of the investment in the Shares for an indefinite period and
recognizes that the Shares are being sold without registration for any
subsequent sale under the Securities Act and applicable state securities laws.




(g) Organizational Documents. CIA has received and carefully read and is
familiar with the Company’s Articles of Incorporation, By-Laws and other
organizational documents.








-3-

 




 (h) Transfer Restrictions. The Shares will not be offered for sale, sold or
transferred by CIA other than in accordance with the Company's By-Laws and
pursuant to (i) an effective registration under the Securities Act or in a
transaction which is otherwise in compliance with the Securities Act; and (ii)
evidence satisfactory to the Company of compliance with the applicable
securities laws.




(i) Legend. A legend indicating that the Shares have not been registered under
applicable federal and state securities laws and referring to the restrictions
on transferability and sale of the Shares may be placed on any certificate(s) or
other document delivered to CIA or any substitute therefore and any transfer
agent of the Company may be instructed to require compliance therewith.




(j) Independent Evaluation. CIA confirms that it has been advised to consult
with its own attorney regarding legal matters concerning the Company and to
consult with independent tax advisors regarding the tax consequences of
investing in the Company.




(k) Power and Authority. CIA represents and warrants that it has the power and
authority to sign this Agreement and provide the funds required for this
investment.




(l) Company’s Reliance. CIA acknowledges that it understands the meaning and
legal consequences of the representation and covenants set forth in this
Agreement and that the Company has relied and will rely upon such
representations, covenants and certifications.




(m) Sufficient Funds. CIA represents and warrants that it will have, as of the
Closing, securities sufficient to fulfill its payment obligations as set forth
in Section 1.1 and to pay all of its related fees and expenses necessary to
effect the transaction contemplated by this Agreement.




ARTICLE 4

CONDITIONS TO CLOSING




4.1

Conditions to Obligations of the Company. The Company’s obligation to transfer
the respective Shares to CIA upon Closing is subject to satisfaction, at or
before the Closing, of the following conditions:    




4.2 Representations and Warranties True. The representations and warranties made
in Section 3 by the Parties will be true, complete and accurate as of the
Closing, and the Parties will have performed all obligations and conditions
required to be performed and observed by them on or before Closing.




ARTICLE 5

INDEMNIFICATION




5.1

Mutual Indemnification. Each Party agrees to indemnify, exonerate and hold the
other Party and its Shareholders, officers, directors, employees and agents
(each an “Indemnitee”) free and harmless from and against any and all third
party claims brought against them, and any and all damages suffered or incurred
by any Indemnitee, as a result of or to the extent relating to the other Party’s
breach of any representation and warranties in this Agreement.





-4-

 




5.2

Limitations. All representations and warranties of the Parties in this Agreement
shall survive the execution and delivery of this Agreement, and any claim
arising from or relating to the alleged breach of any such representation or
warranty must be asserted before the second anniversary of the Closing (the
“Limitation Period”).




5.3

Release of CIA.  Galaxy releases and forever discharges CIA, its directors,
officers, employees, agents, subsidiaries, affiliates, and parent corporations,
predecessors, successors, and assigns, and all other persons, firms,
corporations, and entities (none of whom admit any liability to Galaxy but all
of whom expressly deny any liability) from, and covenants never to sue or charge
any of them with respect to, any and all charges, claims, demands, damages,
actions, causes of action, or lawsuits of any kind or nature whatsoever which,
arises out of or is related to the operation of the Company, the ownership of
the Company, or the transfer of the Company’s stock, whether in law or equity,
known or unknown, asserted or unasserted, suspected or unsuspected.  

5.4

Release of Galaxy.  CIA releases and forever discharges Galaxy, its directors,
officers, employees, agents, subsidiaries, affiliates, and parent corporations,
predecessors, successors, and assigns, and all other persons, firms,
corporations, and entities (none of whom admit any liability to CIA but all of
whom expressly deny any liability) from, and covenants never to sue or charge
any of them with respect to, any and all charges, claims, demands, damages,
actions, causes of action, or lawsuits of any kind or nature whatsoever which,
arises out of or is related to the operation of the Company, the ownership of
the Company, or the transfer of the Company’s stock, whether in law or equity,
known or unknown, asserted or unasserted, suspected or unsuspected.  

ARTICLE 6

MISCELLANEOUS




6.1

Waivers and Amendments. This Agreement may be amended or modified in whole or in
part only by a writing which makes reference to this Agreement and which is
executed by Galaxy and CIA. The obligations of either party under this Agreement
may be waived (either generally or in a particular instance and either
retroactively or prospectively) only with the written consent of the party
claimed to have given the waiver; provided, however, that any waiver by any
party of any violation of, breach of or default under any provision of this
Agreement or any other agreement provided for herein shall not be construed as
or constitute a continuing waiver of such provision, or waiver of any other
violation of, breach of or default under any other provision of this Agreement
or any other agreement provided for in this Agreement.




6.2

Entire Agreement. This Agreement, the By-Laws, all Exhibits and the other
agreements and instruments expressly provided for in this Agreement together set
forth the entire understanding of the parties to this Agreement and supersede in
their entirety all prior contracts, agreements, arrangements, communications,
discussions, representations and warranties, whether oral or written, among the
parties pertaining to the purchase and sale of the Shares.






-5-




6.3

Choice of Law. THE INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT
OR THE TRANSACTIONS  CONTEMPLATED HEREBY SHALL BE GOVERNED BY THE LAWS OF THE
COMMONWEALTH OF KENTUCKY, WITHOUT REGARD TO THE CONFLICTS OF LAWS PRINCIPLES
THEREOF.




6.4

Forum Selection Clause. The Parties hereby irrevocably and unconditionally
consent to submit to the jurisdiction of the courts of the Commonwealth of
Kentucky for any actions, suits or proceedings arising out of or relating to
this Agreement.

6.5

Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.




6.6

Assignment, Successors and Assigns. No party may voluntarily or by operation of
law assign, hypothecate, give or otherwise transfer or encumber all or any part
of their rights, duties, or other interests or obligations in this Agreement
without the other parties’ prior written consent. Any attempt to make as
assignment in violation of this provision will be a material default under this
Agreement and any assignment in violation of this provision will be null and
void.

6.7

Third-Parties. Nothing expressed or implied in this Agreement is intended, or
shall be construed, to confer upon or give any person other than the parties to
this Agreement any rights or remedies under or by reason of this Agreement.




6.8

Headings. The headings in this Agreement are solely for convenience of reference
and shall not be given any effect in the construction or interpretation of this
Agreement.




6.9

Expenses. Each party hereto will pay their own expenses in connection with the
transactions contemplated hereby.




6.10

Attorneys’ Fees. If any action at law or in equity (including arbitration) is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to recover reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled from the losing party.




6.11

Interpretation.  For purposes of interpretation, this Agreement shall be deemed
to have been drafted by the parties and no ambiguity shall be resolved against
any party by virtue of their participation in the drafting of this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

GALAXY NEXT GENERATION, INC.

 

/s/Gary LeCroy

By: Gary Lecroy

Title: President

CIA LLC

 

/s/Alec G. Stone

By: Alec G. Stone

Title: Duly authorized Member

January 24, 2019




-6-







EXHIBITS




EXHIBIT A - DEFINITIONS




EXHIBIT B – BY-LAWS OF FULLCIRCLE ENTERTAINMENT, INC.




EXHIBIT C – DISCLOSURE SCHEDULE




Exhibit A

DEFINITIONS




The following terms used in this Agreement shall be construed to have the
meanings set forth or referenced below.

“Affiliate” means, with respect to any specified Person, any other person who,
directly or indirectly, controls, is controlled by, or is under common control
with such Person, including, without limitation, any general partner, managing
member, officer or director of such Person, or any venture capital fund,
business or legal entity now or hereafter existing that is controlled by one or
more general partners or managing members of, or shares the same management
company with, such Person.

 “Code” means the Internal Revenue Code of 1986, as amended.

“Company Intellectual Property” means all patents, patent applications,
trademarks, trademark applications, service marks, service mark applications,
tradenames, copyrights, trade secrets, domain names, mask works, information and
proprietary rights and processes, similar or other intellectual property rights,
subject matter of any of the foregoing, tangible embodiments of any of the
foregoing, licenses in, to and under any of the foregoing, and any and all such
cases that are owned or used by the Company in the conduct of the Company’s
business as conducted on or before the Closing.

“Key Employee” means any executive-level employee as well as any employee or
consultant who either alone or in concert with others develops, invents,
programs or designs any Company Intellectual Property.

“Lien(s)" means any mortgage, deed of trust, lien, pledge, hypothecation,
 encumbrance, charge or security interest in, easement, conditional sale or
other title retention agreement, or other encumbrance of any kind.

“Material Adverse Effect” means a material adverse effect on the business, its
assets (including intangible assets), liabilities, financial condition,
property, prospects or results of operations of the Company which the investor
can show would have resulted in or are reasonably likely to result in losses to
the investor or to the Company that exceed US$10,000 (ten thousand US dollars).

“Person” means any individual, corporation, partnership, trust, limited
liability company, association or other entity.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

-7-







 Exhibit B

BY-LAWS OF FULLCIRCLE ENTERTAINMENT, INC.  

 

Exhibit C




DISCLOSURE SCHEDULE

 

None

-8-